Glennon, J.
In the early part of 1942, four men ranging in age from about 26% to 34 years, were about to be inducted into the United States Army pursuant to the Selective Service Law. Apparently they desired for various reasons to be assigned to duty near the city of New York. By prearrangement at different times they met the respondent who gave them to understand that through his influence they could be assigned to service in noncombatant branches of the army. Acting under his advice, each of these men, during the months of February and March, 1942, went to Fort Monmouth, New Jersey, where they enlisted. Respondent had pretended that in order to bring about this result he required money to be used for the purpose of improperly influencing certain persons. After their acceptance into the service, each of the four paid $250 or a total of $1,000, of which $900 was retained by the respondent. After the investigation leading up to the charges herein and before the commencement of the hearings, the respondent returned the $900.
*202On the hearing before the Referee each of the soldiers testified to the circumstances leading up to the payment of the various sums.
Respondent on his OAvn behalf before the Official Referee, testified that he never requested any money; that he accepted it reluctantly; and that the moneys Avere paid to him as presents, gifts or gratuities. He admitted that he rendered no service to any of the four men who paid him the money, and further that he knew no officers at Fort Monmouth, and did not refer any of the men to any particular person at that place.
In his report the Official Referee stated in part:
“ After consideration of the testimony it is my opinion that this money was paid under the belief that the respondent Avas able to render to these four boys services not alone in connection Avith their enlistment, but to get them special consideration, and that the moneys Avere paid Avith that understanding and at the request of the respondent.
“ No reason appears why these four boys, who had never known the respondent prior to their calls upon him, should ask his assistance in connection with their enlistment. He led them to believe that he had sufficient influence to accomplish what they sought and get them the consideration that they believed money would buy.
“ Three of them Avere brought to the respondent by. Seifer who appears to have been the intermediary and pay-off man. Seifer’s story as to his lack of knowledge of what the money was for I do not believe. If those payments were gratuities, as claimed by the respondent, it seems strange that each one of the boys found • that $250 was the proper price to shoAv their appreciation.
“ There is no testimony showing that their appreciation was ever extended by word of mouth or in writing, nor is there any acknowledgment on the part of the respondent of the receipt of these moneys showing gratitude by the respondent.
“ Furthermore, none of these moneys Avere handed directly by any of the four soldiers to this respondent, although it was delivered on a table by Seifer in their presence. * * *.
“ 1 believe that the respondent’s Avitness Seifer and he himself have testified falsely throughout. In my opinion there is not a word of truth in the respondent’s story as to his having received. these moneys as gratuities. Those payments were made by Seifer in the expectation of the four boys getting value received.
*203“ Shortly before the hearing before me the respondent by his personal check to the order of Seifer gave back $900, although his answer admits the receipt of $850. The difference between the $900 and the $1,000 that was paid by the four boys Seifer seems to have retained for himself.
“ Upon the entire proof it is my opinion that the charges have been sustained.”
A careful examination of the record must lead to the conclusion that the Official Referee properly found “ the charges have been sustained.” Either the respondent obtained the various sums of money for improper purposes or he falsely represented that they were to be so used. The respondent should be disbarred.